
	

113 S62 IS: Check the Box for Homeless Veterans Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 62
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer (for herself,
			 Mr. Begich, Mrs. Feinstein, Mr.
			 Coons, Ms. Landrieu,
			 Ms. Mikulski, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate overpayments of tax as contributions and to make
		  additional contributions to the Homeless Veterans Assistance Fund, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Check the Box for Homeless Veterans
			 Act of 2013.
		2.Contributions to the
			 Homeless Veterans Assistance Fund
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IXContributions to
				the Homeless Veterans Assistance Fund
						
							Sec. 6098. Contributions to the Homeless Veterans Assistance
				  Fund.
						
						6098.Contributions
				to the Homeless Veterans Assistance Fund
							(a)In
				generalEvery individual,
				with respect to the taxpayer’s return for the taxable year of the tax imposed
				by chapter 1—
								(1)may designate that a specified portion (not
				less than $1) of any overpayment of tax shall be paid over to the Homeless
				Veterans Assistance Fund in accordance with the provisions of section 9512,
				and
								(2)in addition to any payment (if any) under
				paragraph (1), may make a contribution to the United States of an additional
				amount which shall be paid over to such Fund.
								(b)Manner and time
				of designation and contributionA designation and contribution
				under subsection (a) may be made with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after such time of filing) specified in regulations prescribed by the
				Secretary.
								Such
				designation and contribution shall be made in such manner as the Secretary
				prescribes by regulations except that, if such designation is made at the time
				of filing the return of the tax imposed by chapter 1 for such taxable year,
				such designation shall be made either on the first page of the return or on the
				page bearing the taxpayer’s signature.(c)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United
				States.
								.
			(b)Homeless
			 Veterans Assistance FundSubchapter A of chapter 98 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					9512.Homeless
				Veterans Assistance Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Homeless Veterans Assistance
				Fund, consisting of such amounts as may be appropriated or credited to
				such fund as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the Homeless Veterans
				Assistance Fund amounts equivalent to the amounts designated and contributed
				under section 6098.
						(c)Expenditures
							(1)In
				generalSubject to paragraphs (2) and (3), amounts in the
				Homeless Veterans Assistance Fund shall be available (and shall remain
				available until expended) to the Department of Veterans Affairs, in
				consultation with the Department of Labor Veterans' Employment and Training
				Service and the Department of Housing and Urban Development, for the purpose of
				providing services to homeless veterans, through—
								(A)the development
				and implementation of new and innovative strategies to prevent and end veteran
				homelessness, and
								(B)any homeless
				veteran program administered by the Department of Veterans Affairs, the
				Department of Labor Veterans' Employment and Training Service, and the
				Department of Housing and Urban Development.
								(2)Additional
				allocationsThe Secretary of Veterans Affairs is authorized to
				make transfers from the amounts described in paragraph (1) to the Department of
				Labor Veterans' Employment and Training Service and the Department of Housing
				and Urban Development for the purpose of supporting programs that serve
				homeless veterans.
							(3)Advance
				noticeThe Secretary of Veterans Affairs, in collaboration with
				the Secretary of Labor and Secretary of Housing and Urban Development, shall
				submit a detailed expenditure plan for any amounts in the Homeless Veterans
				Assistance Fund to the Committees on Veterans' Affairs and Committees on
				Appropriations of the House of Representatives and of the Senate not later than
				60 days prior to any expenditure of such amounts.
							(d)President's
				annual budget informationBeginning with the President's annual
				budget submission for fiscal year 2014 and every year thereafter, the
				Department of Veterans Affairs, the Department of Labor, and the Department of
				Housing and Urban Development shall include a description of the use of funds
				from the Homeless Veterans Assistance Fund from the previous fiscal year and
				the proposed use of such funds for the next fiscal
				year.
						.
			(c)Clerical
			 Amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							PART IX—Contributions to the Homeless Veterans Assistance
				Fund
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9512. Homeless Veterans Assistance
				Fund.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
